Citation Nr: 1507170	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-40 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to an evaluation in excess of 10 percent for lumbar strain.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from January 1957 to October 1962.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In his October 2010 Substantive Appeal, the Veteran requested a hearing.  A hearing was scheduled to take place in April 2014.  Prior to the date of the hearing, in March 2014, the Veteran submitted a statement indicating that he wished to withdraw his request for a hearing.  Subsequently, a hearing was scheduled to take place in November 2014.  The Veteran submitted a statement in October 2014 and indicated that he wished to withdraw his hearing request as it pertains the November 2014 hearing.  As such, the Board finds that the requests for a hearing have been withdrawn.  

This appeal was processed using the Veterans Benefit Management System (VBMS).  A review of the Virtual VA electronic claims file contains documents that are either duplicative of the evidence in VBMS or are not pertinent to the present appeal.   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of an increased evaluation for lumbar strain is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Resolving reasonable doubt in favor of the Veteran, tinnitus is related to active service.  


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Board finds that service connection is warranted for tinnitus.  First, the Veteran has a current diagnosis of tinnitus.  See, e.g., December 2008 VA examination report; Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that tinnitus is a type of disorder capable of lay observation and description).  Second, the Veteran contends that his current tinnitus started from exposure to excessive noise from jet engines during service.  See, e.g., September 2009 private audiology examination report.  The Veteran's DD Form 214 shows that his primary military specialty was an aircraft mechanic.  His competent and credible reports of in-service noise exposure are thus consistent with the circumstances of this service.  See 38 U.S.C.A. § 1154 (West 2014).  Accordingly, the Board finds there is a current disability and an in-service event.

Third, the evidence is in relative equipoise as to a relationship between the Veteran's tinnitus and his in-service noise exposure.  

In a December 1981 private treatment record, it was noted that the Veteran had previously experienced "ear noises."  

At the December 2008 VA examination, the Veteran reported that he was exposed to noise from jet aircrafts during service, carpentry noise for three years as a civilian, and that he went hunting when he was younger.  He also reported that the onset of his tinnitus was 25 years prior to the examination.  The VA examiner determined that the tinnitus was not caused by or the result of noise exposure during service, because the Veteran's hearing was within normal limits at separation.  The examiner cited to medical literature and explained that only seldom does noise cause permanent tinnitus without also causing hearing loss.  The examiner noted that the Veteran also reported the onset of his tinnitus was well after separation and that research studies have shown that hazardous noise exposure has an immediate effect on hearing; it does not have a delayed onset nor is it progressive or cumulative.  The examiner ultimately opined that given the evidence, it was his clinical opinion that the Veteran's tinnitus was not incurred in service and was not caused by or a result of his exposure to military noise, but was most likely due to non-military etiologies such as aging, occupational and recreational noise exposure, and usage of a potentially ototoxic medication.  

In his August 2009 Notice of Disagreement, the Veteran reported that he consulted with several physicians for his tinnitus, including one within one year of separation.  He further explained that he started the ototoxic medication one year prior to the December 2008 examination, and that his tinnitus started 45 years ago.  

The Veteran sought a private audiology evaluation in September 2009.  The Veteran reported that he served in the Air Force from 1957 to 1962 as a maintenance crew chief on bomber aircrafts.  He stated that he was exposed to hazardous jet engine noise for seven days per week and that he was also exposed to rifle fire on the firing line.  The Veteran indicated that he wore hearing protection most of the time, but that it was not sufficient to protect his hearing.  He also endorsed that his tinnitus began shortly after separation and denied any other history of exposure to hazardous noise.  The audiologist determined that it was more likely than not that the Veteran's hearing loss and tinnitus were a result of exposure to hazardous jet engine noise while in service, especially in the absence of any other significant otologic history.  

In an October 2009 statement, the Veteran clarified that he went to a clinic for treatment and was told that there was nothing he could do about his tinnitus 25 years ago, but that the onset of his tinnitus was in 1964.  

The Board finds that the evidence of record regarding the relationship between tinnitus and service is in equipoise.  Significantly, the December 2008 VA examiner's opinion has some probative value as the examiner provided a detailed rationale for his opinion based on medical principles.  However, the probative value of the opinion is lessened because the examiner did not address the Veteran's credible lay statements that his tinnitus started shortly after separation.  See Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Similarly, the September 2009 private audiologist's opinion has some probative value as the audiologist provided a detailed rationale for his opinion based on the credible lay statements of the Veteran; however, the probative value is lessened as the audiologist did not address that that Veteran had three years of carpentry noise exposure after separation.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 -04 (2008) (noting that a central issue in the persuasiveness of a medical opinion is whether the examiner was informed of the relevant facts in rendering a medical opinion).  Accordingly, and in light of the application of the reasonable doubt doctrine, the evidence is in equipoise and the criteria for service connection are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted.  


REMAND

The Board finds that a remand is necessary in this case for further development.  First, the AOJ should attempt to secure any outstanding VA treatment records from the VA healthcare system in Gainesville, Florida.

Second, the Veteran was last provided a VA examination in connection with his service-connected lumbar strain in December 2008, which was over six years ago.  There is a suggestion that the service-connected disability has continued to worsen since that time.  Specifically, it was reported in a September 2011 examination for housebound status that he had a back injury that caused pain, stiffness, and that he could not bend over.  When the record suggests that the disability has increased since the most recent rating examination, an additional examination is appropriate.  See VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, a VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected lumbar spine disability. 


Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request VA medical records from the Gainesville, Florida, VA healthcare system.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran and his representative.

2.  After any additional records are associated with the VBMS electronic claims file, secure the appropriate VA examination to ascertain the current severity and manifestations of the Veteran's service-connected lumbar strain.  Access to the VBMS and Virtual VA electronic claims files must be made available to the examiner for review.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The explanation for all opinions expressed must be provided.

The examiner should address the following:

(a) The severity of the Veteran's service-connected lumbar spine disability including all signs and symptoms necessary for rating the disorder.  In particular, the examiner should provide the lumbar range of motion in degrees.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion; 

(b) Identify any muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; 

(c) Identify any form of ankylosis;

(d) Identify whether there are incapacitating episodes from the Veteran's intervertebral disc syndrome and if so, indicate the total duration of incapacitating episodes during the past 12 months; 

(e) Identify all neurological manifestations of the lumbar spine disability, and describe their respective severity;

(f) Include a statement as the effect of the Veteran's service-connected connected lumbar strain on his occupational functioning and daily activities.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled VA examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the claims file and examination report to ensure that it is in complete compliance with the directives of this remand.  If the examination report is deficient in any manner, the AOJ must implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Thereafter, consider all of the evidence of record and readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and allow the Veteran and his representative an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


